United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 18, 2007

                                                          Charles R. Fulbruge III
                            No. 06-40774                          Clerk
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

MICHAEL SEAN ANOMAN, also known as Mike Jones, also known as
Joseph James Anoman,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                        USDC No. 4:05-CR-31-19
                         --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Michael Sean Anoman has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Anoman has filed a

response.   Although Anoman asserts that his counsel provided

ineffective assistance, the record is insufficiently developed to

allow consideration of this issue on direct appeal.     See United

States v. Higdon, 832 F.2d 312, 313-14 (5th Cir. 1987).       Our

independent review of the brief, Anoman’s response, and the

record discloses no nonfrivolous issue for appeal.     Accordingly,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-40774
                                 -2-

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.

     Anoman’s request for the appointment of a new attorney is

DENIED.